Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 11/5/2021.
2.	Claims 1-4, 6-11, 13-17, and 19-20 are pending in the application. Claims 1, 8, and 15 are independent claims.
3.	In response to the amendments, the rejection of claims 1-3, 6-10, 13-16, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Bansal in view of Allen have been withdrawn. Further, the rejections of 4, 5, 11, 12, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Bansal in view of Allen and in further view of Kass have been withdrawn.



Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/17/2021 was filed after the mailing date of the application on 8/4/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.







Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to independent claim 1, the claim recites the following:
	‘wherein the future reference identifier indicates a pending status until the future event is completed, wherein the pending status is periodically provided to an end-user’
	The specification discusses (see para. 0031) during the duration of time between the generation of the future reference context and the occurrence/resolution of the future event, the NLP engine of the system can provide a status such as ‘pending’ to an end-user or downstream process. The NLP can resolve the information of the initial document by matching the information between the initial document and the future documents. The future reference context/identifier and content are provided to the end-user or downstream process. Further, the specification discusses (see para. 0034 and figure 
The ‘future reference identifier’ is not described in the specification in such a way as to indicate a pending status until the future event is completed. The ‘future reference identifier’ is discussed in the specification (see para. 0029) as being generated by the NLP engine. The specification also states (para. 0033) in the event the future event has occurred, the method proceeds to block 312 which provides responsive to processing an occurrence of the future event, resolving the future reference identifier by providing data from the future event associated with the future reference identifier. 
	Thus, there is no mention or support in the specification of the ‘future reference identifier’ used to indicate a pending status until the future event is completed. Therefore, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to dependent claims 2-4, 6, and 7, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.
In reference to independent claims 8 and 15, the claims recite similar language found in independent claim 1. Therefore, the claims are rejected under similar rationale.
In reference to dependent claims 9-11, 13, 14, 16, 17, 19, and 20, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 6-10, 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al., PGPub. 2021/0004770 filed (7/3/2019) in view of Allen et al., PGPub. 2018/0101598 filed (10/10/2016) and further in view of Barnes et al., PGPub. 2022/0044812 filed 8/19/21.
In reference to independent claim 1, Bansal teaches:
	processing, by a processor, a document comprising a reference to a future event, wherein processing comprises natural language processing (NLP) the document; wherein the future event is at least one of a procedure, test, operation, or check-up associated with a patient; identifying the reference to the future event included in the document (para. [0023, 0024, 0027]) an event may be detected from the user-related activity information within an email communication, flight reservation made through website, dinner reservation, a meeting or similar event. Classifiers are used to detect particular event types and obtain event related information such as date, time, location, etc.) 
	The reference fails to explicitly teach the user of natural language processing on the document to detect a future event including at least one of a procedure, test, operation, or check-up associated with a patient:

	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Bansal which identifies specific future event type information from different types of content such as email, websites, etc. as well as related information of the event such as time, date, and location with the reference to Allen which teaches the use of Natural Language Processing on patient medical records to identify specific medical and patient grammar constructs including future events within a document since it would have provided an added benefit of improving the identification of relevant content within a specific information type.
	generating, by the processor, a future reference identifier for the reference to the future event wherein the future reference identifier indicates a pending status until the future event is completed, wherein the pending status is periodically provided to an end-user (para. [0025, 0026, 0029]) Upon detecting an event, information about the event is extracted by the processor and includes identifiers related to the event. The event content which may be enriched with supplemental information, is utilized to generate an event data object and may be associated with the user. Event data received in a second email may be reconciled using the identifiers generated and stored through analysis of the first email event content. A second interpretation of the ‘future reference identifier for the reference to the future event’ is interpreted through (para. [0029 and 0096]) New event content extracted from the second email is reconciled with the updated event content indicating a flight delay and used to complete a change to the future event. The reference to Bansal (See para. 0030-0032) teaches a method of 
	However, the reference to Barnes (See para. 0067) teaches a means providing content notifications that include pending statuses of extracted content displayed to a user. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the methods of Bansal which teaches extracting content, monitoring related content through the identification of extracted content identifiers, reconciling content, and providing notification to users based upon said extracted content with the reference to Barnes which teaches the display of pending status display notifications of extracted content since it would have provided an added benefit of having visual consistency in event content thus increasing the assistance to a user in knowing what occurs in relation to an event. 
	responsive to processing a completion of the future event, resolving, by the processor, the future reference identifier by providing data from a subsequent document for the future event associated with the future reference identifier (para. [0029, 0030, 0097]) A change to the future event has occurred through the retrieval of content within a second email. New event content may be extracted such as the flight confirmation number, specific temporal data, ext. and thus the first email may be reconciled with the updated event data. Further, additional information based upon related events may be presented to the user to assist the user in taking corrective action regarding the relevant future events.
In reference to dependent claim 2, Bansal teaches:
	the subsequent document is a separate and independent document from the document comprising the reference to the future event (para. [0029, 0097-0099]) a second email from Acme 
In reference to dependent claim 3, Bansal teaches:
	wherein the subsequent document is asynchronously process (para. [0029, 0097-0099]) a second email from Acme Airlines is received and new event related to the specific future event content may be extracted from the second email. An additional email is used to complete the future event through the use of identifiers related to the stored metadata and the newly acquired information included for the future event.
In reference to dependent claim 6, Bansal teaches:
	displaying a list of future reference identifiers for a plurality of events identified in the document (para. [0024, 0027, 0047]) Flights, hotel reservations, and car rental often occur when a user takes a trip and thus may be indicated in a predefined events template. Further, event data objects may, on some occasions, include multiple event data objects corresponding to the same event.
In reference to dependent claim 7, Bansal teaches:
	displaying a span of text including the reference to the future reference identifier and displaying the data of the reference associated with the future reference identifier (para. [0023, 0047]) a future event is created through an email invitation (i.e. span of text in an email for the birthday party) and an email stating the birthday (i.e. future event) has been rescheduled for which data is displayed in an email message. 



In reference to claims 8-10, 13, and 14, the claims recite a system for carrying out similar steps to those found in claims 1-3, 6, and 7. Thus, the claims are rejected under similar rationale. 
In reference to claims 15-16, 19, and 20, the claims recite a computer program product for carrying out similar steps to those found in claims 1, 2, 6, and 7. Thus, the claims are rejected under similar rationale. 


9.	Claims 4, 5, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al., PGPub. 2021/0004770 filed (7/3/2019) in view of Allen et al., PGPub. 2018/0101598 filed (10/10/2016) and Barnes et al., PGPub. 2022/0044812 filed 8/19/21. in further view of Kass et al., USPN 10,096,034 filed (4/21/2014).
In reference to dependent claim 4, Bansal teaches:
	If the future reference identifier is not resolved, an indication is provided to the user (para. [0031]) only the affected event, rather than the whole set of related events, is surfaced to the user thereby omitting the unaffected events and thus providing an indication when an occurrence takes place with the future event. The reference to Bansal in view of Allen and Barnes fail to explicitly teach an indication provided to the user when the future reference identifier is not resolved. However, the reference to Kass discloses (column 2, lines 15-20) a means of monitoring information from a network of information for details that are relevant to a specific hypothesis and further provides status indications when a hypothesis is not resolved. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the content monitoring methods of Bansal and Allen which provides changes and updates to future event content with the reference to Kass which teaches status updates since it would have provided an added benefit of confirming to the user any event update related to the initial future event.  

In reference to dependent claim 5, Bansal teaches:
wherein the future reference identifier indicates a pending status until the future event is completed (para. [0031]) Only the affected event, rather than the whole set of related events, is surfaced to the user thereby omitting the unaffected events. The reference to Bansal in view of Allen and Barnes fail to explicitly teach a pending status until the future event is completed. However, the reference to Kass discloses (column 2, lines 15-20) a means of monitoring information from a network of information for details that are relevant to a specific hypothesis and further provides status indications when a hypothesis is not resolved. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the content monitoring methods of Bansal which provides changes and updates to future event content with the reference to Kass which teaches status updates since it would have provided an added benefit of confirming to the user any event update related to the initial future event.  
In reference to claims 11 and 12, the claims recite similar limitations to those found in claims 4 and 5, respectively. Therefore, the claims are rejected under similar rationale.
In reference to claims 17 and 18, the claims recite similar limitations to those found in claims 4 and 5, respectively. Therefore, the claims are rejected under similar rationale.  








Response to Arguments
10.	Applicant’s arguments with respect to claims 1-3, 6-10, 13-16, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claim and thus changed the scope of the invention when the claims are read as a whole. More specifically, the future event identifier is further defined to ‘indicates a pending status until the future event is completed, wherein the pending status is periodically provided to an end-user’ which changed the scope of the invention when the claim limitations are read as a whole. Thus, the changes required the examiner to withdraw the prior art rejection and perform a new search. 




Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178